UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6866


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMELL MASON, a/k/a JAH, a/k/a Tremaine Mason,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
District Judge.     (3:09-cr-00087-JPB-JES-6; 3:16-cv-00044-JPB-
RWT)


Submitted:   October 18, 2016             Decided:   October 21, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamell Mason, Appellant Pro Se.      Shawn Michael Adkins, Paul
Thomas Camilletti, Erin K. Reisenweber, Assistant United States
Attorneys, Anna Zartler Krasinski, OFFICE OF THE UNITED STATES
ATTORNEY, Martinsburg, West Virginia; Jarod James Douglas, David
J. Perri, Assistant United States Attorneys, Wheeling, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jamell Mason appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing his 28

U.S.C. § 2255 (2012) motion as successive and unauthorized.                We

have     reviewed   the   record     and   find   no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Mason, Nos. 3:09-cr-00087-JPB-JES-6;

3:16-cv-00044-JPB-RWT (N.D. W. Va. June 20, 2016).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before   this    court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                      2